Citation Nr: 1409426	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  10-33 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for a respiratory disorder, to include as secondary to service-connected anxiety disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran, his wife, and his son


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel
INTRODUCTION

The Veteran served on active duty from November 1950 to October 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which reopened and denied a claim for service connection for bronchial asthma.  

Regardless of the RO's action in this instance, the Board must still determine, de novo, whether new and material evidence has been received to reopen the Veteran's claim for service connection.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  This issue has been characterized accordingly on the title page of this decision.  The Board must also discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the Board has re-characterized the claim to include the theory of secondary service connection.  

In April 2010, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO).  In November 2013, the Veteran and his son testified at a video conference hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are associated with the claims folder, which reflect that the VLJ would keep the record open for a period of 60 days for the submission of additional evidence.  See Board Hearing Transcript at 2.  Lay statements from the Veteran, as well as duplicative medical records, were submitted in February 2014, along with a waiver of initial RO consideration.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

By the decision below, the claim of service connection is reopened.  The reopened claim of service connection for a respiratory disorder is addressed in the remand that follows.


FINDINGS OF FACT

1.  By a February 1955 rating decision, the RO denied the Veteran's claim for service connection for bronchial asthma.  The Veteran did not appeal the decision. 

2.  Evidence received since the RO's February 1955 decision is new, relates to an unestablished fact necessary to substantiate the claim of service connection, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The February 1955 rating decision that denied service connection for bronchial asthma is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received; the Veteran's claim for service connection for a respiratory disorder is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC), whichever is later.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In December 1954, the Veteran filed a claim of service connection for bronchial asthma.  By a February 1955 rating decision, the RO denied service connection, finding that bronchial asthma did not manifest during service.  The Veteran did not file a notice of disagreement.  Thus, the February 1955 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

The Veteran filed applications to reopen in January and May 1979.  In February and June 1979 letters, the RO advised the Veteran that he need to submit new and material evidence to reopen his claim.  The Veteran did not submit any additional evidence or argument.  

In April 2004, the Veteran again filed to reopen the previously denied claim for service connection for bronchial asthma; the RO did not develop the claim.  The Veteran filed the current application to reopen in October 2007. 

Evidence received since the February 1955 decision includes a lay statement from the Veteran's son, a respiratory therapist, wherein he indicates that the Veteran's asthma is secondary to his service-connected anxiety disorder.  In addition, a December 2007 statement from the Veteran's wife indicates that the Veteran had an asthma attack less then two years after his discharge from military service.

This evidence is new, as it was not considered by the RO in February 1955.  The evidence is also material because it suggests a possible relationship between the Veteran's current disability and military service.  In tending to substantiate the Veteran's claim by bolstering one element of a claim for service connection, the new evidence raises the reasonable possibility of substantiating the claim of service connection for that disorder.  Thus, the Board finds that this additional evidence is both new and material and that reopening of the previously denied claim of service connection is warranted.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a respiratory disorder is reopened.  To that limited extent, the appeal is granted.


REMAND

The Veteran contends that his current respiratory disorder is directly related to his period of active service.  In the alternative, he contends that this condition is secondary to his service-connected anxiety disorder.

The Veteran and his wife maintain that the Veteran has had asthma since his military service.  The Board acknowledges that the Veteran and his wife are competent to describe subjective complaints regarding asthma symptoms because these symptoms are observable by a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

March and November 1950 entry examinations contain normal clinical evaluations of the lungs.

Service treatment records (STRs) show that in August 1952, the Veteran reported a childhood history of asthma and "want[ed] to know if overseas shipment would be prevented on [that] basis."  The Veteran noted that he was not then having any asthma attacks.

An October 1954 separation examination contains a normal clinical evaluation of the lungs.  A history of nervous tension over the past two years was noted.  A chest X-ray was negative.

A December 1954 post-service treatment record from a private physician shows that the Veteran gave a history of acute nervous trouble during service.  Physical examination revealed course rales at the base of the right lung in front and back.  The diagnoses included nervous condition, bronchitis, and bronchial asthma.

The Veteran worked as a civilian engineer for the United States Army at Redstone Arsenal from 1971 to 1990.  Medical examinations from that time period show that the Veteran reported a history of childhood asthma in 1978.  In 1979, he complained of wheezing and indicated that his asthma was "coming back."

Private and VA treatment records dated from May 1979 to the present contain diagnoses of asthma and COPD.

In October 2006, the RO granted service connection for an anxiety disorder.

The Veteran submitted to a VA respiratory examination in August 2008.  The report indicates that the claims file was reviewed.  The examiner noted that "[a]nxiety attacks may provoke isolated asthma attacks," but the examiner opined that the Veteran's service-connected anxiety disorder "is less likely than not" a contributing factor to his asthma.  He noted that the Veteran had several risk factors for asthma.   

The medical conclusion reached by the August 2008 VA examiner is not sufficient.  Although the examiner did offer an opinion regarding a nexus to the Veteran's service-connected anxiety disorder, he did not adequately explain whether that condition aggravates the Veteran's asthma.  Nor did he consider whether service connection is warranted on a direct basis.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, a remand is necessary to obtain a VA examination to determine if direct or secondary service connection is warranted for any current respiratory disorder.

In addition, there are outstanding relevant VA treatment records.  In a May 2008 statement, the Veteran indicated that he was treated for his asthma at the Birmingham, Alabama VA Medical Center (VAMC) "circa 1970."  VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any treatment records from the VAMC in Birmingham, Alabama from January 1969 to December 1975.  All pertinent records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If these records cannot be obtained, a notation to that effect should be inserted in the file and the Veteran notified. 

2.  Thereafter, the Veteran should be afforded a VA examination to determining the nature and etiology of any current respiratory disorder, to include bronchial asthma, COPD and/or other disorder manifested by shortness of breath.  The claims folder and a copy of this remand must be provided to the examiner and reviewed as part of the examination.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of breathing problems, including any medical treatment.

The examiner is requested to answer the following questions:

(a) Is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed respiratory disorder its onset during or otherwise directly related to the Veteran's period of military service?

(b) Is it at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed respiratory disorder was caused or aggravated (permanently worsened beyond normal progression) by the Veteran's service-connected anxiety disorder?  

In answering these questions, the examiner must specifically address lay statements from the Veteran, his wife, and others relating his current problems to his service.  The examiner should set forth the medical reasons for accepting or rejecting the lay observations concerning the Veteran's asthma symptoms since service.  The examiner should address the Veteran's smoking history, the August 1952 service treatment record, the October 1954 separation examination, the December 1954 correspondence from Dr. Robert B. Wilson, the April 2008 opinion from the Veteran's son (a respiratory therapist), and the August 2007 opinion from Dr. William P. Thomas.  The examiner should also address any articles submitted by the Veteran.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the service connection claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


